USCA4 Appeal: 22-6845      Doc: 10         Filed: 12/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6845


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANDREA RENAY PADEWAY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:20-cr-00233-LMB-2)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Andrea Renay Padeway, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6845         Doc: 10     Filed: 12/20/2022     Pg: 2 of 2




        PER CURIAM:

              Andrea Renay Padeway appeals the district court’s order denying her motion for

        compassionate release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the

        First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After

        reviewing the record, we conclude that the district court did not abuse its discretion in

        denying Padeway’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per

        curiam) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we

        affirm the district court’s order. United States v. Padeway, No. 1:20-cr-00233-LMB-2

        (E.D. Va. July 8, 2022). We deny Padeway’s motion to amend her compassionate release

        motion. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2